Exhibit 10.2

Amendment



to



NONELECTIVE DEFERRED COMPENSATION AGREEMENT

 

THIS AGREEMENT entered into by and between Sizeler Property Investors, Inc., a
Maryland corporation qualified as a real estate investment trust ("SPI"), with
principal offices at 2542 Williams Boulevard, Kenner, Louisiana, and Guy M.
Cheramie an individual residing in New Orleans, Louisiana ("Executive"), as of
May 11, 2005.

RECITALS

A. SPI entered into a Nonelective Deferred Compensation Agreement with the
Executive as of January 1, 2005 (the "Original Agreement").

B. SPI wishes to amend the Original Agreement to conform it to the Change in
Control Agreement entered into by and between SPI and Executive effective as of
the date of this agreement.

NOW, THEREFORE, SPI and Executive agree that the Original Agreement shall be and
it is amended as follows, effective May 11, 2005:

1. The text in Section 1.2 of the Original Agreement (definition of "Adverse
Circumstances") is deleted and the word "RESERVED" is substituted in its place.

2. Section 1.5 of the Original Agreement is deleted and the following new
Section 1.5 is substituted in its place:

1.5 "Change in Control Agreement" shall mean the Change in Control Agreement
entered into by and between SPI and Executive, effective May 11, 2005.

3. Section 4.4 of the Original Agreement is amended to read as follows:

4.4 Executive's interest in his Account shall automatically become fully vested
upon the termination of Executive's employment with SPI under such circumstances
and at such time as would, under the terms of Executive's Change in Control
Agreement with SPI, entitle Executive to a Severance Benefit as defined in
paragraph 4.2 of the Change in Control Agreement. This Section 4.4 shall apply
whether or not the Change in Control Agreement remains in effect on the date of
the termination of Executive's employment with SPI.

4. Section 7 of the Original Agreement ("Certain Additional Payments by SPI") is
deleted and the word "RESERVED" is substituted in its place.

5. The last sentence of Section 9.1 of the Original Agreement is deleted.

6. The appendix to the Original Agreement is deleted and nothing is substituted
in its place.

IN WITNESS WHEREOF, this agreement is executed as of the date first written
above.

 

SIZELER PROPERTY INVESTORS, INC.

 

By /s/ Thomas A. Masilla, Jr.

Thomas A. Masilla, Jr.

President

 

/s/ Guy M. Cheramie

Guy M. Cheramie

 